Title: To George Washington from the New York Committee of Safety, 1 January 1777
From: New York Committee of Safety
To: Washington, George



    In Committee of Safety for the State of New York Fishkill Jany 1st 1777.
Sir.

We have been informed of your Excellency’s Order to General Heath to march towards the grand Army on the Banks of the Delaware with the Troops under his command excepting only about twelve hundred of the Eastern Militia. On this Occasion we beg leave to lay before your Excellency the true Situation of this State. It formerly consisted of fourteen Counties of which five and a part of the Sixth are in Possession of the Enemy: And a considerable part of the Inhabitants of the Counties of Gloucester Cumberland and Charlotte appear determined to shake off their Dependance upon us so that above one half is lost. Of the remainder a considerable Proportion is disaffected and ready upon a favorable Opportunity to join the Enemy.
We lately applied to General Schuyler for some of the Northern Troops to defend the Passes in the highlands and protect the Inhabitants 

of Westchester who were notwithstanding General Spencer’s and Wooster’s Troops cruelly harassed by seven hundred Rangers under the command of Colo. Rogers. He then informed us that no Troops could be spared from that Quarter and advised us by no Means to call off any of the Militia of our Northern Counties as he conceived it to be extreamly probable that the Enemy would Attack Ticonderoga this Winter as soon as the Frost had rendered the Lakes passable.
Your Excellency well remembers that we are to raise three thousand seven hundred and fifty Men for the continental Service. The Amount of the fighting Men in that Part of the State yet belonging to us is not more than fifteen thousand. Wherefore after deducting our continental Proportion there will not remain above eleven thousand of which one half at least lying to the Northward the Remainder is not at furthest above five thousand five hundred Men many of which are disaffected and others Poor and in such a Situation that if called away as Militia, their Families must perish for want of Bread, Fuel &c., Add to this that in the next Campaign a great part of the Wheat to supply the continental Army must come from this State. It is all now in the Sheaf and must be threshed and brought to Market during the continuance of the Snows. Under all these Disadvantages we have ordered the raising one thousand Men to defend the Passes in the Highlands of which we do not expect that upwards of eight hundred can take the Field while the Defence of those Passes requires at least four thousand.
Of the Eastern Militia which hath been so long expected only two Regiments have yet arrived. General Howe we have been informed hath above five thousand Troops in New York which together with the Garrison of Fort Washington Rogers’s Rangers and such Troops as might Perhaps be collected from Jersey will make no inconsiderable Army. On the other hand if a considerable Body of Men under an active Commander are posted in Westchester the Enemy will not venture to leave New York without a strong Garrison, or if they do then it may easily be taken from them.
We are well informed that the british Army in New Jersey are cantoned out in small Parties at Borden Town, Trenton, Prince Town, Brunswick, Elizabeth Town, New Ark and Hackinsack, and of Consequence may be easily Attacked at some or other of these Places. We are happy to add to these Observations that we Congratulate your Excellency on the Advantage you have taken of this dispersed Situation. And on the whole we must submit to your Excellency whether it will be proper to call off all the Troops to the Southward and by that Means expose the Barracks Stores Cannon &ca in this State together with all the interior Country against which as we are informed from different

Quarters an Attack is now meditated by the Enemy. I have the Honor to be Your Excellency’s most Obedient and very humble Servant

By Order
Abm Ten Broeck President

